Citation Nr: 1225597	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the RO.

The Veteran testified at a December 2009 Board hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the claims file.

In April 2011, the Board denied the Veteran's claims for service connection for a bilateral ankle disability and for a neck disability.  Subsequently, the Veteran appealed the April 2011 decision to the United States Court of Appeals for Veterans Claims.  In November 2011, the Court granted the parties joint motion for remand (JMR) and directed that the Board's April 2011 decision be vacated and that the issues addressed therein be remanded to the Board for action consistent with the terms expressed in the JMR.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim.  A review of these electronic documents reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed above, the Board's prior April 2011 decision, which denied service connection for a bilateral ankle and neck disabilities, has been vacated and the issues therein have been remanded for action consistent with the parties' JMR.  

Insofar as the Veteran's claim for service connection for bilateral ankle disabilities, the parties assert in the JMR that in a June 2010 VA examination report the examiner noted that the record indicates "confounding diagnoses" of bilateral plantar fasciitis and bilateral tarsal tunnel syndrome but did not provide an opinion regarding the tarsal tunnel syndrome.  The parties also point out that the Board did not address in its denial as to how these diagnoses affect the probative weight of the opinions expressed in the VA examiner's June 2010 report.  [The Board notes service connection for plantar fasciitis was denied in a final April 2006 rating decision and is not within the Board's jurisdiction].

With regard to the Veteran's claim for service connection for a neck disability, the parties point out in their JMR that post-service VA treatment records indicate assessments of chronic myofascial pain in the neck.  Nonetheless, the parties assert, the VA examiner did not provide an opinion as to whether these assessments are related to the Veteran's in-service trapezius strains which are documented in the service treatment records.  The Board also notes the Veteran was assessed with cervical myofascial pain on one occasion in February 1992.

In view of the foregoing, the Board concludes that an additional opinion is necessary.  The claims file should be returned to the same VA examiner who conducted the June 2010 VA examination, if available.  The examiner should review the claims file in its entirety and offer an addendum opinion as to whether it is at least as likely as not that the Veteran's bilateral tarsal tunnel is etiologically related to the Veteran's active duty service.  The examiner should also provide an opinion as to whether post-service VA treatment assessments of myofascial neck pain are at least as likely as not etiologically related to trapezius muscle strains and/or the diagnosis of cervical myofascial pain noted in service.  The examiner should provide not only the requested opinion, but must also provide a rationale for the conclusions reached.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated her for her neck and ankles since October 2010.  After securing the necessary release, the RO/AMC should request any relevant record identified.  In addition, relevant treatment records from the VA Medical Center in Atlanta should be obtained.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, forward the entire claims file, to include a copy of this REMAND, to the examiner who conducted the June 2010 VA examination, if available, to obtain an addendum opinion.  Following a review of the claims file, the examiner should respond to the following: 

a. Is it at least as likely as not (50 percent probability or greater) that the tarsal tunnel syndrome noted in the treatment records arose during service or is etiologically related to her active duty, to include ankle sprains and foot complaints during her active duty service?

b. Is it at least as likely as not (50 percent probability or greater) that the chronic myofascial neck pain indicated in the Veteran's post-service VA treatment records is a continuation of the one-time assessment of cervical myofascial pain in 1992 or is otherwise etiologically related to her active duty service, to include trapezius muscle strains noted in service.

c. The examiner must provide the reasoning as to why the Veteran's current ankle/tarsal tunnel and neck disorders are or are not related to her active duty service.

If the examiner who conducted the June 2010 VA examination is unavailable, the file should be forwarded to another examiner of similar qualifications to provide the requested opinion.  If an additional examination is deemed necessary to provide the requested opinions, one should be scheduled.  

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any of the benefits sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

